Citation Nr: 1236484	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Propriety of a reduction of the Veteran's disability rating for low back strain effective January 1, 2010 from 40 percent disabling to 20 percent disabling.

2.  Propriety of a reduction of the Veteran's disability rating for radiculopathy of the right lower extremity effective January 1, 2010 from 20 percent disabling to 0 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, with additional service in the Idaho Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Boise, Idaho, which implemented a proposed reduction of the Veteran's disability ratings for low back strain and right lower extremity radiculopathy.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his July 2010 substantive appeal.  The Veteran withdrew that request on April 11, 2012.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran has withdrawn his appeal seeking restoration of the disability ratings for low back strain and right lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

On April 11, 2012, the Veteran sent a letter indicating that he withdrew his claim for restoration of the disability ratings for low back strain and right lower extremity radiculopathy.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2012); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of April 2012, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).



ORDER

The appeal as to the propriety of the reductions of the disability ratings for the Veteran's low back strain and right lower extremity radiculopathy is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


